Citation Nr: 0708985	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  03-36 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for schizophrenia, 
currently rated as 70 percent disabling.  

2.  Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus.  

3.  Entitlement to an earlier effective date for a total 
rating due to individual unemployability due to service-
connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.  The veteran was awarded a Combat Infantryman's Badge, 
a Bronze Star Medal and an Air Medal.  

This appeal arises from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

In a September 2004 rating decision the RO granted TDIU.  The 
veteran submitted his notice of disagreement with the 
effective date assigned for the grant of TDIU.  A statement 
of the case was issued to the veteran in May 2005 and the 
veteran submitted his substantive appeal as the effective 
date assigned for TDIU.  38 C.F.R. § 20.200 (2006).  

The issue of an earlier effective date for TDIU is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's symptoms of his service-connected 
schizophrenia produce total occupational and social 
impairment.  

2.  Service medical records do not include any elevated blood 
pressure readings or diagnosis of hypertension.  

3.  There is no evidence of blood pressure readings during 
the initial post service year with diastolic pressure of 100.  

4.  Hypertension was first diagnosed more than one year after 
the veteran's separation from the service.  

5.  The veteran's hypertension is not proximately due to or 
the result of a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent schedular rating for 
schizophrenia have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9202 (2006).  

2.  Hypertension was not incurred or aggravated in active 
military service; service incurrence of hypertension may not 
be presumed; and hypertension is not proximately due to a 
service connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

Since the decision below grants the maximum schedular rating 
for schizophrenia there is no further duty to notify or 
assist the veteran as to that issue.  

The veteran filed his claim for service connection for 
hypertension in October 2002.  In a November 2002 letter, the 
RO advised the veteran of the evidence necessary to establish 
entitlement, what evidence was needed from the veteran, how 
VA could assist in obtaining evidence, and what had been done 
to help with his claim.  
The RO obtained the veteran's records from treatment from VA.  
He was afforded a VA examination in January 2003 and a 
medical opinion was obtained.  The veteran's records from the 
Social Security Administration are of record.  The veteran 
has not identified any additional relevant evidence and on 
his VA Form 9 he indicated that he did not want a hearing 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  The veteran was not 
adequately notified of the type of evidence necessary to 
establish a disability rating or effective date for any 
increase for hypertension.  Notwithstanding, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  As the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection for hypertension, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Increased Rating for Schizophrenia

Relevant Laws and Regulations.  Disability evaluations, in 
general, are intended to compensate for the average 
impairment of earning capacity resulting from service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  

The veteran's schizophrenia, catatonic type, is rated under 
Diagnostic Code 9202.  A 70 percent rating requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9202 (2006).  

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name is 
rated as 100 percent disabling.  38 C.F.R. § 4.130, 
Diagnostic Code 9202 (2006).  

Factual Background and Analysis.  April 1971 VA records of 
hospitalization contain a diagnosis of catatonic 
schizophrenia.  Service connection for schizophrenia was 
originally granted in a July 1971 rating decision and a 100 
percent rating was assigned.  Later rating decisions reduced 
the evaluation for schizophrenia from 100, to 70 and then to 
50 percent.  The veteran has appealed the current 70 percent 
rating for schizophrenia.  

This appeal arose from a claim for TDIU which the RO also 
construed as a claim for an increased rating for 
schizophrenia.  In January 2003, the RO continued the 70 
percent rating for schizophrenia.  

A VA examination was conducted in December 2002.  The veteran 
came to the evaluation adequately dressed and groomed.  His 
answers to questions were relevant and coherent but with a 
lot or referential and paranoid content.  He demonstrated a 
referential and persecutory way of thinking.  His affect was 
flat.  His mood was apprehensive and guarded.  He was 
oriented to person, place and time.  His memory and 
intellectual functioning were adequate.  His judgment was 
fair, but his insight was very poor and superficial.  
Schizophrenia was diagnosed and a GAF of 50 was assigned.  It 
represented severe disability in social and occupational 
functioning.  

In January 2004, the RO received the report of a psychiatric 
evaluation of the veteran performed by Dr. C.  Dr. C. had 
treated the veteran on a VA fee basis for many years.   In 
his report he noted schizophrenia had originally been 
diagnosed in 1971.  Even though the veteran had been under 
psychiatric care he had failed to remain stable for any 
significant period of time and had many exacerbations.  He 
had remained isolated and withdrawn.  He had been unable to 
adjust to society since his separation from the service.  The 
veteran had been seen in December 2003.  During that visit he 
made poor eye contact.  He showed mood swings and irritated 
behavior.  His speech was loud in tone and volume.  He was 
alert to person, place and time but showed increased 
psychomotor activity.  His attention and concentration were 
poor.  During the interview he did not experience any 
auditory or visual hallucinations, but reported he still had 
auditory hallucinations.  He continued to have a paranoid 
gaze and persecutory thoughts.  Schizophrenia was diagnosed 
and a GAF of 45 was assigned.  

In February 2004, a VA psychiatric evaluation again diagnosed 
schizophrenia.  A GAF of 60 was assigned.  The examined found 
veteran's schizophrenia only moderately disabling.  The 
veteran's claims folder was not available for review.  

After reviewing the evidence the Board noted the veteran's 
symptoms do not include those listed as the criteria for a 
100 percent rating.  There is no gross impairment of thought 
processes or communication, no persistent delusions or 
hallucinations, or grossly inappropriate behavior.  The 
veteran was not a danger to himself or others.  He was able 
to perform activities of daily living and maintain minimum 
personal hygiene.  He was oriented in all spheres.  

The Board did not limit its consideration to only the 
symptoms listed in the Diagnostic Code.  The specified 
factors for each incremental psychiatric rating are not 
requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Any analysis 
should not be limited solely to whether the symptoms listed 
in the rating scheme are exhibited; rather, consideration 
must be given to factors outside the specific rating criteria 
in determining the level of occupational and social 
impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  

In Mauerhan, the Court rejected the argument that the DSM-IV 
criteria should be the exclusive basis in the schedule 
governing ratings for mental disorders.  See Mauerhan, 
16 Vet. App. at 443.  The Court indicated that the symptoms 
listed in the regulation were not intended to be an 
exhaustive list, but rather served as examples of the type 
and degree of the symptoms as would justify a particular 
rating.  The Court also pointed out that the Board was not 
precluded from consideration of additional or other criteria 
in reaching its determination as to the degree of impairment 
resulting from a psychiatric disorder.  Mauerhan, 16 Vet. 
App. at 442-444.

The Board noted the GAF scores assigned which range from 45 
to 60.  The majority of scores assigned were 50 or less.  GAF 
scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  [See Carpenter v. Brown 8 Vet. App 240 
(1995) and Richard  v. Brown 9 Vet. App. 266 (1996), which 
cites to the GAF scale set out in the Diagnostic and 
Statistical Manual of Mental Disorders that in turn defines 
the scale as reflecting the " psychological, social, and 
occupation functioning on a hypothetical continuum of mental 
illness.]  

A review of the veteran's history reveals he has been 
considered disabled solely due to his schizophrenia by the 
Social Security Administration (SSA) since 1972.  In Martin 
v. Brown, 4 Vet. App. 136, 140 (1993) the Court instructed 
the Board that although the SSA's decisions with regard to 
unemployability are not controlling for purposes of VA 
adjudications, the SSA's decision is "pertinent" to a 
determination of appellant's ability to engage in 
substantially gainful employment.  See also Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992); see Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).  

The veteran has never held a job since his separation from 
the service.  His persecutory thoughts and paranoia have made 
him unable to successfully maintain relationships.  He has 
engaged in conflict even with his neighbors.  He lives a 
largely isolated existence.  He continues to report having 
auditory hallucinations.  The psychiatrist who has been 
treating him on a VA fee basis has stated unequivocally that 
the veteran's schizophrenia is of such severity as to result 
in the veteran being totally disabled to work.  The claims 
folder includes numerous VA Social and Industrial Surveys 
conducted over the years which verify the veteran lives 
isolated from his neighbors, is described as having an almost 
autistic manner, and is seen as isolated from his community.  
Total occupational impairment due to schizophrenia is 
supported by the record.  A 100 percent rating for 
schizophrenia is warranted.  

Service Connection for Hypertension.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including hypertension, 
when they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2006).  

Factual Background and Analysis.  Service induction 
examination in August 1969 revealed the veteran's blood 
pressure was 112 over 74.  No abnormalities of the heart or 
vascular system were noted.  There are no elevated blood 
pressure readings in service.  Service separation examination 
in March 1971 recorded the veteran's blood pressure as 136 
over 74.  No abnormality of the heart or vascular system was 
noted.  

The veteran was admitted to a VA hospital in April 1971.  
Catatonic schizophrenia was diagnosed.  His blood pressure 
was recorded as 140/90.  

The first record of diagnosis of hypertension in the claims 
folder appears in VA outpatient treatment records in 1999 and 
2000 which include prescriptions for medications to control 
hypertension.  A March 2000 VA record noted his hypertension 
was under poor control that day due to emotional distress.  

A VA examination was conducted in January 2003, including a 
review of the veteran's electronic records.  Arterial 
hypertension was diagnosed at the VA primary care clinic 
approximately six years previously.  Under heading for 
diagnosis of hypertension, was noted approximately 1987.  The 
veteran's blood pressure was recorded as 140/70, 150/80, and 
140/80.  Arterial hypertension was diagnosed.  The VA opined 
that is was not likely the arterial hypertension was related 
to the service-connected diabetes mellitus.  

The Board has considered three theories of entitlement to 
service connection for hypertension.  First, that the 
hypertension had its origins in service.  In order to 
establish service connection for the claimed disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

While there is a current diagnosis of hypertension which 
meets the criteria for element (1), there is no evidence of 
service incurrence of hypertension.  Service medical records 
do not include any elevated blood pressure readings or 
diagnosis of hypertension.  The Schedule for Rating 
Disabilities defines hypertension as meaning that the 
diastolic blood pressure is predominantly 90 or greater and 
the isolated systolic blood pressure is predominantly 160 or 
greater with a diastolic blood pressure of less than 90.  
38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1)(2006).  The 
reading noted at service separation was significantly lower 
than the readings required for diagnosis of hypertension.  
The preponderance of the evidence is against a finding that 
service connection on a direct basis is warranted.  

Second, the Board considered whether there was evidence to 
support granting presumptive service connection based on 
diagnosis of hypertension during the initial post service 
year.  For presumptive service connection to be warranted, 
there must be diagnosis of hypertension or elevated blood 
pressure readings indicative of hypertension and the 
hypertension must be manifested to a compensable degree 
within the initial post service year.  38 C.F.R. §§ 3.307, 
3.309 (2006).  A 10 percent rating for hypertension requires 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160, or more, or minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
of control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2006).  

The only blood pressure reading in the claims folder during 
the initial post service year is an April 1971 VA 
hospitalization report for catatonic schizophrenia.  His 
blood pressure was recorded as 140/90.  While that is 
sufficient to met the definition of hypertension, it does not 
meet the criteria for a compensable (10 percent or more) 
rating, which requires a diastolic pressure of predominantly 
100.  Nor is there a diagnosis of, or treatment for, 
hypertension during the initial post service year.  The 
preponderance of the evidence is against a finding that 
service connection for schizophrenia on a presumptive basis 
is warranted.  

Finally, the Board considered whether the veteran's 
hypertension was caused by a service connected disorder.  
38 C.F.R. § 3.310 (2006).  The veteran contends his currently 
diagnosed hypertension is related to his service connected 
diabetes mellitus II.  Secondary service connection claims 
require evidence of a current disability and evidence which 
demonstrates a causal relationship between the current 
disability and a service-connected disability.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995); Schroeder v. Brown, 6 Vet. 
App. 220 (1994).

The only evidence or record which links the currently 
diagnosed hypertension and the veteran's service connected 
diabetes mellitus are the statements of the veteran.  There 
is nothing in the record which demonstrates the veteran is 
qualified by education or training to provide competent 
medical evidence.  38 C.F.R. § 3.159 (a)(1)(2006).  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause and, 
accordingly, the veteran's opinion does not serve to 
establish the link between his diabetes and his hypertension.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The only competent medical evidence of record is the opinion 
of a VA examiner who, in January 2003, concluded that it was 
unlikely that the veteran's hypertension was related to his 
service-connected diabetes.

While VA records reflect difficulty in controlling 
hypertension, related to emotional distress, the records 
indicate the emotional distress was due to anxiety over a 
court appearance.  There is nothing in the record which 
relates it to the veteran's service connected schizophrenia.  

There is no competent medical evidence which indicates the 
currently diagnosed hypertension is proximately due to a 
service connected disability, and service connection based 
upon relation to a service-connected disability is not 
warranted. 38 C.F.R. § 3.310 (2006). 


ORDER

A 100 percent schedular rating for catatonic schizophrenia is 
granted, subject to regulations governing the award of 
monetary benefits.  

Service connection for hypertension is denied.  




REMAND

The appellant on his December 2005 VA Form 9 letter, 
appealing the effective date assigned for TDIU, requested a 
videoconference hearing at the RO before a member of the 
Board of Veterans' Appeals (Board).  The record reveals no 
indication the appellant was scheduled for a videoconference 
hearing.  Given the expressed intent of the appellant, the 
case must be returned to the RO to arrange for a 
videoconference hearing before a Veterans Law Judge.  See 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2006).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a 
videoconference hearing before a Veterans 
Law Judge in conjunction with the claim 
for an earlier effective date for TDIU.  
After the hearing is conducted, the case 
should be returned to the Board, in 
accordance with appellate procedures. 


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


